Stein, J.
Appeal from a decision of the Workers’ Compensation Board, filed July 6, 2009, which ruled that claimant had no further causally related disability.
Claimant applied for workers’ compensation benefits due to an injury to her neck and back sustained in December 2007 *1345when, while working as a hair stylist, a fellow employee pushed down on her head while trying to reach something above her. Following several hearings, a Workers’ Compensation Law Judge found that claimant had sustained a work-related injury and awarded benefits from the date of her injury until April 16, 2008. However, the Workers’ Compensation Law Judge further ruled that claimant’s disability ceased as of that date and, therefore, benefits were discontinued. Upon review, the Workers’ Compensation Board affirmed and claimant now appeals.
We affirm. It is within the exclusive province of the Board to resolve conflicting medical opinions and its decision will not be disturbed when supported by substantial evidence, despite the existence of evidence that would have supported a contrary result (see Matter of Lloyd v New Era Cap Co., 80 AD3d 1016, 1019 [2011]; Matter of Kot v Beth Ameth Home Attendant Serv., 70 AD3d 1114, 1115 [2010]). Here, the independent medical examiner retained by the employer’s workers’ compensation carrier examined claimant on April 16, 2008 and testified that claimant suffered from no disability at that time and could return to work without restrictions. Thus, despite the opinions of claimant’s medical experts that she continued to suffer from a total disability, we find that the Board’s decision is supported by substantial evidence (see Matter of Ancrum v New York City Bd. of Educ., 66 AD3d 1094, 1095 [2009]).
Peters, J.P., Spain, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.